Exhibit 10.2

EXECUTION COPY

AMENDMENT NO. 1

Dated as of March 5, 2015

to

CREDIT AGREEMENT

Dated as of March 12, 2014

THIS AMENDMENT NO. 1 (this “Amendment”) is made as of March 5, 2015 by and among
Lam Research Corporation, a Delaware corporation (the “Borrower”), the financial
institutions listed on the signature pages hereof and JPMorgan Chase Bank, N.A.
(“JPMCB”), as Administrative Agent (the “Administrative Agent’), under that
certain Credit Agreement dated as of March 12, 2014 by and among the Borrower,
the Lenders and the Administrative Agent (as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings given to them in the Credit Agreement.

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent agree to make certain amendments to the Credit Agreement; and

WHEREAS, the Borrower, the Lenders and the Administrative Agent have so agreed
on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Lenders and the Administrative Agent hereby agree to enter into this Amendment.

1. Amendments to the Credit Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 2 below, the parties hereto agree that
the Credit Agreement is hereby amended as follows:

(a) The definition of “Issuing Bank” set forth in Section 1.01 of the Credit
Agreement is amended to delete the name “JPMorgan Chase Bank, N.A.” appearing
therein and to replace such name with “the Lender designated by the Borrower as
the “Issuing Bank” hereunder that has agreed to such designation (and is
reasonably acceptable to the Administrative Agent)”.

(b) Section 1.01 of the Credit Agreement is amended to add the following
definition thereto in the appropriate alphabetical order:

“Amendment No. 1 Effective Date” means March 5, 2015.

(c) Section 2.05(a) of the Credit Agreement is amended to delete the phrase
“agrees to” appearing therein and to replace such phrase with “may in its sole
discretion”.

(d) Section 2.06(a) of the Credit Agreement is amended to (i) delete the amount
“$35,000,000” appearing therein and replace such amount with “$0 (the “LC
Sublimit”)” and (ii) add



--------------------------------------------------------------------------------

“Notwithstanding anything contained in this Agreement to the contrary, the
parties hereto agree that, on and after the Amendment No. 1 Effective Date, no
Letters of Credit shall be available under the credit facility evidenced by this
Agreement and all references in this Agreement and the other Loan Documents to
Letters of Credit and the Issuing Bank are being retained solely for the sake of
convenience and shall be of no force or effect unless and until this Agreement
is amended to increase the LC Sublimit.” as a new sentence to the end thereof.

(e) Section 2.17 of the Credit Agreement is amended to add the following as a
new clause (j) thereof:

(j) FATCA. Solely for purposes of determining withholding Taxes imposed under
FATCA, from and after the Amendment No. 1 Effective Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

(f) Section 6.05 of the Credit Agreement is deleted in its entirety and replaced
with “[Intentionally Omitted]”.

2. Conditions of Effectiveness. The effectiveness of this Amendment is subject
to the conditions precedent that the Administrative Agent shall have received
(a) counterparts of this Amendment duly executed by the Borrower, the Required
Lenders, JPMCB in its capacity as the Issuing Bank (prior to giving effect to
this Amendment) and the Administrative Agent and (b) payment of the
Administrative Agent’s and its Affiliates’ fees and expenses (including
reasonable fees and expenses of counsel for the Administrative Agent) in
connection with this Amendment.

3. Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants as follows:

(a) This Amendment and the Credit Agreement as modified hereby constitute legal,
valid and binding obligations of the Borrower, enforceable in accordance with
their terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

(b) As of the date hereof and after giving effect to the terms of this
Amendment, (i) no Default or Event of Default has occurred and is continuing and
(ii) the representations and warranties of the Borrower set forth in the Credit
Agreement (excluding the representations and warranties set forth in Sections
3.04(b) and 3.06(a) of the Credit Agreement) are true and correct in all
material respects (or in all respects in the case of any representation or
warranty qualified by materiality or Material Adverse Effect) on and as of the
date hereof.

4. Reference to and Effect on the Credit Agreement.

(a) Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other loan document shall mean and be a reference to the
Credit Agreement as amended hereby.

(b) The Credit Agreement and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.

 

2



--------------------------------------------------------------------------------

(c) Except with respect to the subject matter hereof, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Credit Agreement or any other documents,
instruments and agreements executed and/or delivered in connection therewith.

(d) This Amendment is a Loan Document.

5. Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

6. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

7. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

LAM RESEARCH CORPORATION, as the Borrower By:

/s/ Douglas R. Bettinger

Name: Douglas R. Bettinger Title: Chief Financial Officer

 

Signature Page to Amendment No. 1 to

Credit Agreement dated as of March 12, 2014

Lam Research Corporation



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually as a Lender, as the departing Issuing
Bank and as Administrative Agent By:

/s/ Keith Winzenried

Name: Keith Winzenried Title: Executive Director

 

Signature Page to Amendment No. 1 to

Credit Agreement dated as of March 12, 2014

Lam Research Corporation



--------------------------------------------------------------------------------

Name of Lender:

Bank of America, N.A.

By

/s/ Mukesh Singh

  Name: Mukesh Singh   Title: Vice President

Signature Page to Amendment No. 1 to

Credit Agreement dated as of March 12, 2014

Lam Research Corporation



--------------------------------------------------------------------------------

Name of Lender:

BNP Paribas

By

/s/ Mathew Harvey

  Name: Mathew Harvey   Title: Managing Director For any Lender requiring a
second signature line: By

/s/ Todd Rodgers

  Name: Todd Rodgers   Title: Director

Signature Page to Amendment No. 1 to

Credit Agreement dated as of March 12, 2014

Lam Research Corporation



--------------------------------------------------------------------------------

Name of Lender:

DEUTSCHE BANK AG NEW YORK BRANCH

By

/s/ Virginia Cosenza

  Name: Virginia Cosenza   Title: Vice President For any Lender requiring a
second signature line: By

/s/ Andreas Neumeier

  Name: Andreas Neumeier   Title: Managing Director

Signature Page to Amendment No. 1 to

Credit Agreement dated as of March 12, 2014

Lam Research Corporation